ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Triple Canopy, Inc.                             ) ASBCA No. 62759
                                                )
Under Contract No. W52P1J-19-D-0005             )

APPEARANCE FOR THE APPELLANT:                      Daniel J. Strouse, Esq.
                                                    Cordatis LLP
                                                    Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Philip L. Aubart, JA
                                                   Harry M. Parent, III, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeal must be
filed within 180 days of the date of this Order.

       Dated: September 29, 2021



                                             CHRISTOPHER M. MCNULTY
                                             Administrative Judge
                                             Armed Services Board
                                             of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62759, Appeal of Triple Canopy,
Inc., rendered in conformance with the Board’s Charter.

       Dated: September 29, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2